In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Palmer, J.), dated February 8, 1989, which, upon a fact-finding order of the same court, dated January 5, 1989, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crimes of criminal possession of stolen property in the fifth degree and unauthorized use of a vehicle in the third degree, adjudged him to be a juvenile delinquent and conditionally discharged him for a period of 12 months. The appeal brings up for review the fact-finding order dated January 5,1989.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the proceeding is dismissed.
The record is devoid of any proof indicating that the 1985 Grand Prix Pontiac which the juvenile was found driving on September 22, 1988, in Brooklyn, was the same car which was stolen from the complaining witness in Manhattan during the evening of September 15, 1988, or the early morning hours of September 16, 1988. Accordingly, the proceeding must be dismissed. Mangano, P. J., Lawrence, Rubin and Balletta, JJ., concur.